IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION AT COLUMBUS

DALE P. FIELD, JR.,
Plaintiff, : Case No. 2:19-cv-4289
District Judge Edmund A. Sargus, Jr.
- vs - Magistrate Judge Michael R. Merz

OHIO ADULT PAROLE AUTHORITY,
Et al.

Defendant.

 

OPINION AND ORDER

 

This case is before the Court on Plaintiff's Objections (ECF No. 15) to the Magistrate
Judge’s Supplemental Report and Recommendations ECF No. 9); Plaintiffs Objections (ECF
No. 17) to the Magistrate Judge’s Denial of Plaintiff's Request for the Magistrate Judge’s
Disqualification (ECF No. 16); and Plaintiff's Objections (ECF No. 22) to the Magistrate
Judge’s Notation Order (ECF No. 19) denying Plaintiff's Motion for Leave to File Supplemental
Argument (ECF No. 18). The Magistrate Judge’s original Report and Recommendations (ECF
No. 4), to which Plaintiff also objected (ECF No. 5), is also before the Court for review.

Pursuant to Fed.R.Civ.P. 72(b), the District Court reviews de novo those portions of a
Magistrate Judge report and recommendations on a dispositive matter. Magistrate Judge

decisions on non-dispositive matters are reviewed under Fed.R.Civ.P. 72(a) for clear error.
Litigation History

In his Complaint in this case, Field seeks the following relief:

Fields seeks declaratory and/or injunctive relief in that this
Honorable Court find in his favor in that the actions and
procedures of the APA violate the constitutional rights afforded
Field by the U.S. Constitution, and that the APA be ordered to act
accordingly within the limits of these constitutional rights; namely
that Fields’ supervision by the APA be terminated as of and
effectively on February 4, 2019; and that all holds and/or warrants
be removed against Fields by the APA; and that any excessive time
beyond February 4, 2019 be counted as wrongful incarceration by
the APA and subjected to proper monetary charges accordingly.

(Complaint, ECF No. 1-1, PageID 13).

In his original Report, the Magistrate Judge characterized this prayer for relief as a
challenge to “the custody of the APA over him on grounds his rightful term of supervision has
expired.” (Report, ECF No. 4, PageID 47). The Magistrate Judge recommended the case be
dismissed without prejudice because release from custody must be sought by petition for writ of
habeas corpus, rather than by complaint under 42 U.S.C. § 1983. Id., citing Preiser v. Rodriquez,
411 U.S. 475 (1973).

Field objected that he was not in the custody of the Adult Parole Authority, but subject to
a detainer on a warrant the APA had issued (ECF No. 5, PageID 9). The warrant could therefore
be attacked under § 1983, he asserted, under authority of Wilkinson v. Dotson, 544 U.S. 74
(2005). Id.

After recommittal, the Magistrate Judge again recommended dismissal, noting

Wilkinson does not support Field’s position because it maintains
the distinction begun with Preiser between habeas and § 1983
jurisdiction. Field does not seek a change in some APA procedure
that might result in his release sometime in the future. Rather, he

2
seeks an injunction quashing the APA warrant now and ordering
his immediate release.

(Supplemental Report, ECF No. 9, PageID 58.)

Plaintiff again objected, relying on Wilkinson but also asserting that the Ohio APA
warrant is “inactive” and he was seeking relief from the future situation when it would become
“active,” i.¢., upon his release from his present term of incarceration in West Virginia
(Objections, ECF No. 15). In the same filing, he sought disqualification of Magistrate Judge
Merz for personal bias. Jd.

Noting that requests for recusal in the federal system are directed in the first instance to
the judge sought to be removed, Magistrate Judge Merz analyzed Field’s claim and declined to
recuse himself (ECF No. 16). Field objected, again arguing the distinction between “active” and
“inactive” APA warrants. He also argued that his related habeas corpus case, Field v. Ohio Adult
Parole Authority, Case No. 2:17-cv-751, had been reassigned to Magistrate Judge Merz who
recommended dismissal after the initially assigned Magistrate Judge (Chief Magistrate Judge
Elizabeth A. Preston Deavers) had found merit in the Petition (Objections, ECF No. 17, PageID
101).

On January 10, 2020, Plaintiff sought leave to supplement his argument in this case
claiming that the Attorney General, in defending the parallel habeas corpus case, had argued
Field had no standing to proceed in habeas corpus because he was challenging future rather than
present custody (Motion, ECF No. 18). The Magistrate Judge denied the Motion to Supplement
because it was filed nearly two months after Plaintiff’s time to object to the Supplemental Report

has expired (Notation Order, ECF No. 19). Plaintiff has also objected to this Notation Order,
arguing that Fed.R.Civ.P. 15(d) allows supplemental pleadings on reasonable notice and on such

terms as are just (ECF No. 22).
Analysis

Motion to Disqualify

Turning first to the issue of disqualification, the Court finds Plaintiff has presented no
evidence of a disqualifying bias on the part of Magistrate Judge Merz. Field relies entirely on
Magistrate Judge Merz’s actions in this and his parallel habeas corpus case, but a disqualifying
prejudice or bias must ordinarily be personal or extrajudicial. United States v. Sammons, 918
F.2d 592, 598 (6" Cir. 1990); Wheeler v. Southland Corp., 875 F.2d 1246, 1250 (6" Cir. 1989).
That is, it "must stem from an extrajudicial source and result in an opinion on the merits on some
basis other than what the judge learned from his participation in the case." United States v.
Grinnell Corp., 384 U.S. 563, 583 (1966); see also Youn v. Track, Inc., 324 F.3d 409, 423 (6"
Cir. 2003), citing Grinnell, supra;Bradley v. Milliken, 620 F.2d 1143, 1157 (6" Cir. 1980),
citing Grinnell, supra; Woodruff v. Tomlin, 593 F.2d 33, 44 (6 Cir. 1979) (citation omitted).

In part Field relies on a perceived difference in evaluation of the merits of his habeas case
by Chief Magistrate Judge Deavers, to whom it was initially assigned, and Magistrate Judge
Merz, who recommended dismissal after it was transferred to him. On the contrary, Judge
Deavers made no finding on the merits at all beyond the threshold finding that “Upon
preliminary consideration pursuant to Rule 4 of the Rules Governing § 2254 Cases, the Court
finds that it does not plainly appear from the face of the Petition and any exhibits attached
thereto that the Petitioner is not entitled to relief in this Court.” This is the standard finding

required in habeas corpus cases to require the State to answer and, importantly in a case
involving parole revocation, to produce the records. The Magistrate Judge reference in the case
was eventually transferred to Magistrate Judge Merz to assist in balancing the Magistrate Judge
workload in this District and had nothing to do with any evaluation of the merits. In any event,
the Court reviewed de novo Magistrate Judge Merz’s recommendations in the habeas case and
adopted them, dismissing Field’s claims with prejudice. Field did not appeal.

In sum, there is no basis in the record for finding Magistrate Judge Merz is personally

biased against Plaintiff. The Motion for Disqualification is DENIED.

Motion to Supplement

As authority for his Motion to Supplement, Field relies on Fed.R.Civ.P. 15(d), but that
Rule only permit supplementation of “pleadings”. Not all federal court filings are pleadings.
Fed.R.Civ.P. 7 defines pleadings to include certain specified filings, not including objections to
reports and recommendations (e.g., complaints, answers, and similar filings). The Magistrate
Judge correctly denied Field’s attempt to supplement his objections because Fed.R.Civ.P. 72(b)
sets a time limit on objections, and Field’s supplement was submitted more than two months
after that time expired.

Nevertheless in the interest of completeness the Court will consider the substance of

Petitioner’s supplemental argument below.
The Cognizability of Field’s Claim in a Civil Rights Action

The Report and Supplemental Report recommend dismissal of Plaintiffs claims without
prejudice because they seek an immediate release from confinement and are therefore properly
brought only in habeas corpus, not under 42 U.S.C. § 1983. The Supreme Court initially made
this distinction in Preiser, supra, so that prisoners could not avoid the procedural limits on
habeas, at the time principally the requirement to exhaust state court remedies, by choosing a
civil rights action instead. Since Preiser was decided in 1983, those procedural differences have
greatly expanded!', largely because of enactment of the Antiterrorism and Effective Death
Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA"), making the distinction
more important now than it was when initially announced. Thus the distinction between habeas
and civil rights actions is important to maintain for reasons well beyond this case.

For the reasons given in the Report and Supplemental Report, the distinction is properly
applied to this case. As Plaintiff has pleaded the case, the Ohio Adult Parole authority has an
outstanding parole violation warrant for Field’s arrest which is lodged as a detainer with the
West Virginia authorities currently holding him in custody; when their custody is ended, that
warrant will become “active” in the sense that it will be ripe for execution. The warrant

presently acts as a restraint on Plaintiff's liberty and therefore must be tested in habeas.

 

! For example, civil rights plaintiffs have the right to discovery without court order; habeas petitioners must first
show good cause. Subject to summary judgment limits, civil rights plaintiffs have the right to introduce evidence at
a trial; habeas petitioners are severely limited in their right to introduce evidence. Cullen v. Pinholster, 563 U.S.
170 (2011).
Of course Plaintiff already tested the warrant in habeas and lost?. But the distinction
made in Preiser does not disappear because a prisoner may no longer have the right to file a
habeas corpus petition.

Field’s Supplemental Argument which the Magistrate Judge disallowed is as follows:

It is important in this matter to note also that in the matter styled
2:17-cv-751which has been found as applying to this matter, the
Ohio Attorney General's Office stated two pertenant [sic] facts in
his arguments. While Field does not have a copy of the exact
wording, those facts are paraphrased herein.

1. The Attorney General's Office admitted that there may be good
merit and standing in the argument that Field had made in that
matter which is echoed in the current matter; and

2. The Attorney General's Office stated that that matter was one
of Field arguing about future issues that may arise, and thus
had not standing in a habeas corpus filing.

Being that the Attorney General's Office openly admits that Field's
argument is well placed, but argues a matter that is future based,
Field's use of 1983 action in the current matter holds merit and
should be permitted to proceed.

(ECF No. 18-1, PageID 106-07.) The purported paraphrase is inaccurate. The Attorney General
did not oppose relief in the habeas case because Field did not have standing, but rather because
1. Field’s federal habeas petition is not cognizable because it involves the application and
interpretation of state sentencing law;
2. Field’s entire federal habeas petition is procedurally defaulted because Field failed to

accomplish one, complete round of state appellate review when he failed to appeal to the

Supreme Court of Ohio. O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); and

 

? To the extent Field claims the issues raised in the habeas case are not the same as those raised here, further
presentation of those claims in habeas may require Field to satisfy the second or successive petition gateway
requirements of 28 U.S.C. § 2244(b).
3. Field’s federal habeas petition is meritless under 28 U.S.C. §2254(d) [the AEDPA].
(Case No. 2:17-cv-751, ECF No. 28, PageID 386, 387, 393.) This Court dismissed the
habeas corpus petition with prejudice in deference to the Supreme Court of Ohio on Field’s

equal protection claim and for procedural default of his other claims. Jd. at ECF No. 34).
Conclusion

Based on the foregoing analysis, the Report and Supplemental Report are ADOPTED and
the Complaint herein is ordered DISMISSED WITHOUT PREJUDICE. The Clerk shall enter
judgment accordingly. The Court certifies to the Sixth Circuit that any appeal would be
objectively frivolous and should not be permitted to proceed in forma pauperis.

Maryn 1S
February —_, 2020.

Ss

Edrgund’A. Sargus, Jr.
United States District Judge
